Appeal by the defendant from a judgment of the County Court, Westchester County (Berry, J.), rendered August 23, 1994, convicting him of rape in the first degree (6 counts), sodomy in the first degree (6 counts), and unlawful imprisonment in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
*312The trial court properly determined that a tape recording of a 911 call placed by the victim shortly after the incident was admissible as an excited utterance (see, People v Lewis, 222 AD2d 1058; see also, People v Brown, 70 NY2d 513).
The defendant’s trial counsel provided him with meaningful representation (see, People v Baldi, 54 NY2d 137; People v Jefferson, 156 AD2d 716).
The sentence imposed was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Copertino, J. P., Sullivan, Friedmann and Goldstein, JJ., concur.